Baldwin, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
Without considering the other assignments of error, it is apparent that the judgment must be reversed, on the ground that the Court below, on the trial, refused to admit the proof of the entire conversation between plaintiff and defendant at the time of the uttering of the alleged slanderous words. The question asked was as to the reply made by the plaintiff when the defendant uttered the words for speaking which suit was brought. That reply might have qualified or explained the words, or shown in what sense they were uttered, or even admitted their truth. At all events, they were a part of the transaction out of which the suit arose; and the plaintiff was entitled to have them if he thought them material. For this error, the judgment must be reversed, and the cause remanded.